To dissolve a preliminary injunction issued out of tbe Circuit Court for tbe County of Bay, at tbe instance of one Miller, restraining relators “from taking possession of, or intermeddling with” a certain stock of goods upon which relators held chattel mortgages, which stock of goods relators bad replevined from tbe sheriff of Sanilac County, who bad seized tbe same upon a writ of attachment sued out by Miller in tbat county.
Tbe goods bad not been delivered to relators in tbe replevin case, but were in tbe bands of tbe coroner, who declined to deliver them because of tbe injunction, although relators bad given a sufficient bond. Tbe bill does not charge fraud but alleges tbat it will be several months before complainant can get judgment in tbe attachment case, and tbat she fears tbat relators will, unless restrained, take tbe stock, foreclose tbe mortgage and sell tbe goods.
*833Granted July 1, 1896, with costs.
Relators insisted that courts oí equity will not grant an injunction in aid of an attachment upon personality, Rollins vs. Van Baalen, 56 M., 615; nor in aid of a levy upon personality, Stoddard vs. McLane, 56 M., 11; and that the injunction in the present case operates as an interference hy, the Bay Circuit Court with the process of the Sanilac Court, Barnum W. & I. Wks. vs. Circuit Judge, 59 M., 272 (825).